DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant has amended claims 1 & 3; rejections under this section are withdrawn.

Claim Objections
Applicant has amended the claims, previously mentioned objections are withdrawn.  Claim 1 is newly objected to because lines 6-8 appear to indicate that a GRAM drives the display panel, vs. a display driving IC (of which the GRAM is a part).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of this amendment is to cure the abovementioned objection to claim 1 so as to indicate that the claimed display driving IC drives the display panel, and not the GRAM.

The application has been amended as follows:
In the Claims (as amended in the filing of 06 May 2021):

BEGINNING OF EXAMINER’S AMENDMENT

Regarding claim 1:  Please AMEND line 8 as follows
(insert a comma “,” after “processor”)
	
processor, and drive the display panel,

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-7 & 9-15 are allowed.  The following is an Examiner’s statement of reasons for allowance:  Applicant has amended independent claim 1 to include the subject matter of (now cancelled) claim 8, previously indicated as allowable.  A detailed explanation of reason for indicating allowable subject matter appears in the non-final action mailed 11 Feb 2021; an updated search was performed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURENCE J LEE/               Primary Examiner, Art Unit 2624